Citation Nr: 0022924	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella, status post patellectomies.  

2.  Entitlement to service connection for psychiatric 
problems, to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION


The appellant served on active duty from February 1957 to  
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1997 and August 1998 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Honolulu, Hawaii.   

The Board notes that the appellant's service medical records 
were destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  The Board further notes that the 
appellant originally filed his claim for entitlement to 
service connection for chondromalacia patella, status post 
patellectomies, in November 1975.  However, although the 
evidence of record shows that in December 1975, a Deferred 
rating action was issued, the evidence is negative for a 
final decision regarding the appellant's claim for service 
connection for chondromalacia patella.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The Board further observes that in 
January 1997, the appellant submitted a copy of a letter from 
the RO, dated in January 1976, which showed that at that 
time, the RO had informed him that his claim for service 
connection for chondromalacia had been denied.  However, the 
Board notes that it is unclear as to whether or not the 
appellant was given his appellate rights when he received the 
above January 1976 correspondence.  Therefore, in regards to 
the appellant's claim for chondromalacia patella, status post 
patellectomies, the Board will construe the issue, for 
purposes of this appeal, as listed on the cover page of this 
decision.  



FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
chondromalacia patella, status post patellectomies, is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for 
psychiatric problems, to include on a secondary basis, is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chondromalacia patella, status post patellectomies, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
psychiatric problems, to include on a secondary basis, is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the appellant's service 
medical records were apparently destroyed in the fire at the 
National Personnel Records Center in 1973.  Under such 
circumstances, the VA has a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, in August 1997, 
the NPRC noted that a review of the appellant's unit records 
failed to list him as sick or hospitalized during the time 
frames that the appellant had reported to have received 
medical attention in service.  With consideration of the 
facts as set forth above, and in light of the apparent 
unavailability of the service medical records, the Board is 
satisfied that its duty has been met and that reasonable 
efforts to reconstruct the appellant's service medical 
records have been made.


I.  Factual Background

In November 1975, the appellant filed VA Form 21-526, 
Veteran's Application for Compensation or Pension.  At that 
time, he noted that he had chondromalacia in both patellae 
which had required bilateral patellectomies in August 1972 
and June 1974.  The appellant noted that 80 percent of his 
chondromalacia patella was service-connected.  He stated that 
he did not remember receiving any treatment for his 
chondromalacia during service.  The appellant also stated 
that in the opinion of a medical examiner who had reviewed 
all of his records in March 1975 for a workman's compensation 
claim, his workman's compensation injury was only a "minor 
aggravating factor in a pre-existing condition which would 
have been rendered symptomatic if the accident had not 
occurred."  According to the appellant, the medical examiner 
had apportioned his "case with 80 percent to a pre-existing 
condition."  The appellant indicated that the only other 
traumatic experience to his knees was a minor car accident 
while in the Army which required no medical treatment, and 
his Army basic training.  He reported that during his basic 
training, he was required to spend many hours crawling, 
running, and falling on his knees, which caused numerous 
bruises, aches, and pains.  According to the appellant, 
although his knee problems during basic training were not 
serious enough for medical treatment, they were currently 
disabling.  

A private medical statement from R.D.P., M.D., dated in 
December 1975, shows that at that time, Dr. P. indicated that 
the appellant's orthopedic problems consisted of knee pain 
which followed a bicycle injury in 1971.  Dr. P. stated that 
in 1972, the appellant underwent removal of the left patella, 
with a post operative infection which required re-operation 
and subsequent cast immobilization.  Dr. P. noted that in 
June 1974, he performed a patellectomy and re-alignment of 
the appellant's quadriceps mechanism of the opposite, right 
knee.  Dr. P. reported that the appellant was scheduled for 
revisionary surgery of the left knee, consisting of excision 
of a re-grown patellar ossicle, re-alignment of the 
quadriceps mechanism, and revision of a tender unsightly 
scar.  According to Dr. P., the appellant was currently 
unable to kneel on either knee, experienced pain and swelling 
of both knees after standing for periods longer than one 
hour, had difficulty getting in and out of an automobile, and 
had occasional buckling of both knees.  Upon physical 
examination, the appellant had "patellofemoral" crepitus, 
full extension, with flexion to 120 degrees to the left and 
to 135 degrees to the right, and two inches of left thigh 
atrophy.  The diagnosis was of chondromalacia of both 
patellae, status post patellectomy, bilaterally, with 
regeneration of left patella.  According to Dr. P., the 
appellant was unable to perform the duties of his previous 
occupation, which required considerable bending, stooping, 
and kneeling.  It was Dr. P.'s opinion that the appellant 
should undergo re-training for sedentary work in the future.  

In December 1975, the RO received a copy of a letter from 
R.F.L., M.D., to J.H.G., M.D., Medical Consultant, Disability 
Evaluation Program, dated in January 1975.  The January 1975 
letter shows that at that time, Dr. L. noted that he had 
enclosed various letters and medical records regarding the 
appellant's chondromalacia of the patella.   Dr. L. stated 
that at the time of the appellant's last evaluation in June 
1974, it was his impression that the appellant was fully 
functional on his left patellectomized knee, and that he 
would soon require patellectomy of his right knee for 
advanced chondromalacia, patella.  Dr. L. noted that 
according to the appellant, he was planning to proceed 
"along [those] lines" when he returned to the mainland.  
Dr. L. indicated that he saw no reason to suspect that the 
appellant would be anything but fully functional once he had 
the right knee patellectomy.  It was also Dr. L.'s opinion 
that following a successful procedure, the appellant should 
have no ratable disability for most occupations. 

In January 1976, the RO received a correspondence from 
G.E.M., M.D., Acting Chief Medical Officer at the Kwajalein 
Missile Range Hospital, dated in June 1974.  The June 1974 
statement shows that at that time, Dr. M. indicated that the 
appellant had been treated in the Kwajalein Missile Range 
Hospital since 1971 for knee pathology.  According to Dr. M., 
in reviewing the appellant's chart, it was clear that the 
condition which was diagnosed as chondromalacia, patella, 
with quadriceps insufficiency bilateral, was a pre-existing 
disease in regard to the treatment he received at the 
Kwajalein Hospital.  

In December 1996, the RO received outpatient treatment 
records from the Honolulu VA Medical Center (VAMC), from July 
to October 1996.  The records show that in October 1996, the 
appellant was treated after giving a past medical history of 
multiple falls on his knees during service which caused him 
to develop severe chondromalacia patellae.  At that time, the 
appellant stated that in 1972, he had a patellectomy, with 
good results, and that in 1974, he underwent a second 
patellectomy, with residual complaints of anterior knee pain, 
catching, weakness, and buckling.  The appellant indicated 
that in December 1982, he had a right tibial tubercle 
elevation, with iliac graft, but he did not have any 
significant improvement.  He noted that he continued to have 
catching in his right anterior knee, with occasional 
buckling.  The physical examination showed that he had a 
prominent right tibial tubercle, with a very sensitive screw 
head just under the skin.  An x-ray of the appellant's right 
knee was interpreted as showing moderate degenerative joint 
disease.  

In a statement from the appellant to the RO, dated in January 
1997, the appellant indicated that during service, he injured 
his knees from repeatedly falling and crawling during basic 
training and combat training maneuvers.  The appellant stated 
that while he was in the military, although he was not 
hospitalized for his knee problems, he saw several army 
doctors and an army psychiatrist for knee pain and stress 
related problems.  According to the appellant, following his 
in-service knee injuries, he gradually developed 
chondromalacia.  

A private medical statement from J.C.M., M.D., dated in 
January 1997, shows that at that time, Dr. M. indicated that 
he had been providing psychiatric care to the appellant 
intermittently for several years because of a chronic 
condition of generalized anxiety and recurring major 
depression.  Dr. M. stated that the appellant's mental 
condition, with complicating bilateral chondromalacea 
patellae, was such that he had been unemployable throughout 
his period of treatment.  According to Dr. M., the appellant 
originally came to him as a result of incapacitating 
emotional symptoms which were triggered by a work situation 
in Hilo, Hawaii.  Dr. M. noted that over the years in which 
he had treated the appellant, they had discussed the 
appellant's military service, his knee injuries, and the 
occasions when he had sought psychiatric consultation.  Dr. 
M. reported that "there was no particular question then 
which might have raised the issue of injury in the line of 
military duty, however, [the appellant's] emotional problems 
[had] been so deep-seated and chronic, that the clinical 
picture [was] quite consistent with a psychiatric diagnosis 
of major depression and generalized anxiety first suffered 
while in the military service."   

A private medical statement from R.D.I., M.D., dated in 
September 1998, shows that at that time, Dr. I. stated that 
he had been treating the appellant since 1982 because of 
problems with his knees, more severe on the right than the 
left.  Dr. I. indicated that the appellant had a previous 
history of patellectomy of the right knee and left knee in 
1972 and 1974.  According to Dr. I., the appellant's 1972 
surgery was performed at Queen's Hospital in Honolulu and the 
1974 surgery was done at the Center City Hospital in San 
Diego, California.  Dr. I. reported that he did not know what 
caused the deterioration and the arthritis of the appellant's 
knee that necessitated the patellectomy surgery.  Dr. I. 
noted that the appellant had been left with evidence of 
traumatic arthritis of his knees and persistent weakness of 
both knees.  According to Dr. I., it was possible that knee 
injuries in the army between 1957 and 1959 could have 
resulted in arthritis that resulted in the patellectomy 
operations done in 1972 and 1974.  

In January 1999, the RO received a copy of a correspondence 
from the Palo Alto VAMC to the appellant, dated in January 
1997.  The January 1997 correspondence shows that at that 
time, the appellant was scheduled to undergo patellar tendon 
realignment of the right knee.  

In March 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he first developed knee pain approximately six 
weeks after basic training.  (Transcript, p.1).  The 
appellant stated that he was subsequently placed on light 
duty and his knees "got better."  (Id.).  He indicated that 
after his discharge, he worked at a beauty salon at the 
Kwajalein Army Missile Testing Site.  (Id.).  The appellant 
noted that a couple of years after he started working at the 
salon, he started to have knee problems because of bicycle 
riding.  (Id.).  According to the appellant, in 1972, he had 
to have one kneecap completely removed, and in 1974, he had 
his other kneecap removed.  (Id.).  The appellant reported 
that during that period of time, he was awarded workman's 
compensation based on aggravation of a pre-existing 
condition.  (T.1,2).  He revealed that his benefits for 
workman's compensation ran out a couple of years ago.  (T.2).  

In regards to his psychiatric disability, the appellant 
testified that while he was in basic training and developed 
pain in his knees, he had to "complain" and drop out of 
marches.  (T. 3).  The appellant indicated that he was 
ridiculed for that.  (Id.).  He noted that he subsequently 
saw a psychiatrist at Fort Gordon and that the psychiatrist 
helped him.  (Id.).  According to the appellant, his 
psychiatric problems reappeared much later and "finally 
broke through under some stress while working [in] Hilo, 
Hawaii, as a vocational rehabilitation consultant for 
Crawford Insurance."  (Id.).  The appellant stated that at 
that time, he had an incident where a client started yelling 
at him and it "triggered the whole thing all over again."  
(Id.).  He indicated that since that time, he had been unable 
to do any type of productive work and had been receiving 
psychiatric treatment.  (T.3,4).  The appellant contended, in 
essence, that he developed a psychiatric problem because of 
his knee problems.  (T.4).  

A private medical statement from Dr. R.D.P., dated in January 
1999, shows that at that time, Dr. P. indicated that the 
appellant had undergone patellectomy for both knees because 
of severe chondromalacia.  It was Dr. P.'s opinion that it 
was entirely reasonable to attribute the appellant's 
problems, which were unusual in an otherwise healthy adult 
male, to his army combat training.  Dr. P. noted that the 
appellant's training involved falling and landing on the 
knees, and crawling.  According to Dr. P., those mechanisms 
were consistent with the development of severe 
chondromalacia.  Dr. P. stated that in his opinion, the 
appellant's patellofemoral problems, for which he underwent 
patellectomies, were service-connected.  

VA outpatient treatment records, from February 1998 to March 
1999, show that in March 1999, the appellant was treated 
after complaining that he was frustrated by the difficulty he 
was having while trying to become service-connected for a 
physical condition, as well as a psychiatric condition.  The 
examining physician stated that the appellant's longstanding 
depression, which was currently improved due to medication 
management, appeared to be secondary to the disability 
associated with the appellant's physical condition.  The 
impression was of depression.   

In March 1999, the RO received a private medical statement 
from R.F.L., dated in June 1974.  The June 1974 statement 
shows that at that time, Dr. L. indicated that the appellant 
had undergone a patellectomy in October 1972 for advanced 
chondromalacia of the left patella.  Dr. L. stated that the 
appellant had progressive and rather advanced chondromalacia 
of the right patella which required a patellectomy in the 
near future.  According to Dr. L., in regards to aggravation 
by working conditions, "the major potential insult to [the 
appellant's] knee of the activities he was engaged in would 
be bicycle riding which [was] used as a form of 
transportation on Kwajalein."  

In June 1999, the appellant submitted statements from the 
following people: (1) Mr. R.M., his brother, and (2) Mrs. 
C.S.M., his wife.  The statements support the appellant's 
contention that he suffered knee injuries during service and 
later developed chondromalacia patella.  


II.  Analysis

The Board notes that a review of the record shows that the 
appellant has currently been diagnosed with chondromalacia 
patella, status post patellectomies, and with depression and 
generalized anxiety.  In addition, in regards to the 
appellant's chondromalacia, the Board notes that according to 
a private medical statement from Dr. R.D.P., dated in 
December 1975, the appellant injured his knees in a bicycle 
accident in 1971, approximately 12 years after his discharge.  
According to Dr. R.D.P., the appellant subsequently underwent 
patellectomies in 1972 and 1972.  The Board further notes 
that the evidence of record includes a speculative medical 
opinion from Dr. R.D.I., dated in September 1998, who stated 
that it was possible that knee injuries in the army between 
1957 and 1959 could have resulted in arthritis that resulted 
in the appellant's patellectomy operations done in 1972 and 
1974.  See Lee v. Brown, 10 Vet. App. 336 (1997).  However, 
the Board observes that in January 1999, Dr. R.D.P., who had 
performed the appellant's 1972 and 1974 patellectomies, 
submitted a second statement which suggested that the rigors 
of the appellant's in-service training caused him to later 
develop severe chondromalacia and subsequently undergo 
patellectomies.  

In regards to the appellant's claim for psychiatric problems, 
to include on a secondary basis, the Board notes that in Dr. 
J.C.M.'s January 1997 statement, Dr. M. indicated that he had 
discussed with the appellant his military service, his knee 
injuries, and the occasions when he had sought psychiatric 
consultation.  The Board observes that it was Dr. M.'s 
opinion that the appellant's current major depression and 
generalized anxiety originated while he was in the military.  
In addition, in a VA outpatient treatment record, dated in 
March 1999, the examiner essentially stated that the 
appellant's longstanding depression appeared to be secondary 
to his chondromalacia patella.   

In light of the above, it is the Board's determination that 
the appellant's claims for service connection for 
chondromalacia patella, status post patellectomies, and 
service connection for psychiatric problems, to include on a 
secondary basis, are well-grounded.  That is, the Board finds 
that the appellant has presented claims which are not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  
Therefore, since there is evidence sufficient to lend 
plausible support to the claims, the Board is of the opinion 
that the appellant's claims for service connection for 
chondromalacia patella, status post patellectomies, and 
service connection for psychiatric problems, to include on a 
secondary basis, are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991 & Supp. 1999).  See Gaines v. 
Brown, 11 Vet. App. 353, 357 (1998)( citing Cohen v. Brown, 
10 Vet. App. 128, 136-7 (1997)); and Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).       






ORDER

The claim of entitlement to service connection for 
chondromalacia patella, status post patellectomies, is well-
grounded.  

The claim of entitlement to service connection for 
psychiatric problems, to include on a secondary basis, is 
well grounded.   


REMAND

In regards to the appellant's claims for service connection 
for chondromalacia patella, status post patellectomies, and 
service connection for psychiatric problems, to include on a 
secondary basis, as the appellant has submitted well-grounded 
claims, the VA has a duty to assist him in developing the 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a).   

The Board notes that in light of the aforementioned evidence 
and the appellant's diagnoses of chondromalacia patella, 
status post patellectomies, depression, and generalized 
anxiety, it is the Board's conclusion that additional actions 
and development must be undertaken by the RO prior to further 
appellate review.  The statutory duty to assist the appellant 
in the development of evidence pertinent to his claims 
includes a contemporaneous and thorough examination when 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board is of the opinion that VA examinations, 
as specified in greater detail below, should be performed.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
chondromalacia patella and/or any 
psychiatric problems, to specifically 
include depression and generalized 
anxiety.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
any chondromalacia patella.  The claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file, including the medical 
opinions from Dr. R. F.L., dated in June 
1974, Dr. G.E.M., dated in June 1974, Dr. 
R.D.P., dated in December 1975 and 
January 1999, Dr. R.F.L., dated in 
January 1975, and Dr. R.D.I., dated in 
September 1998.  All necessary special 
studies or tests are to be accomplished, 
including x-rays.  The examiner should 
make specific findings as to the presence 
or absence, and etiology, of any 
chondromalacia patella, with the reasons 
and bases in a clear and comprehensive 
manner on the examination report.  After 
reviewing the available medical records, 
it is requested that the examiner provide 
an opinion as to whether it is at least 
as likely as not that any current 
chondromalacia patella is related to the 
appellant's period of active duty 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
problems, to specifically include 
depression and generalized anxiety.  The 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file, including the 
medical opinions from Dr. J.C.M., dated 
in January 1997, and the VA outpatient 
treatment record, dated in March 1999.  
All indicated studies, to include 
psychological testing, should be 
performed.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
provide a diagnosis concerning any 
currently present psychiatric 
disorder(s).  It is further requested 
that the examiner express an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disorder(s) is (are) related to the 
appellant's period of active duty 
service.  In the alternative, it is 
requested that the examiner express an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder(s) is (are) related 
to the appellant's knee problems.  A 
complete rationale for all opinions must 
be provided.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).    

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for chondromalacia 
patella, status post patellectomies, and 
entitlement to service connection for 
psychiatric problems, to include on a 
secondary basis.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
appeal should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant needs 
to take no action until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



